Title: 22d.
From: Adams, John Quincy
To: 


       The snow was entirely gone from the ground, and the three first days in this week, were such as might be expected in April, or May, but are not common, at this Season of the year: Last Night some new snow fell again: but it is not very cold now. In the Evening I read to my Aunt for about an hour. I began and went through the first book of the Conquest of Canäan. The Versification is very fine. Many of the Ideas are noble, and all such as highly become a republican pen; the following are a specimen.
       
        Mine be the bliss, the bliss supreme to see
        My long-lov’d nation bless’d, and bless’d by me:
        Let others rule; compar’d with this pure joy,
        A throne’s a bubble, and the world a toy.
       
       It will not be easy I believe to find, more excellent thoughts, and better express’d in the best of the british Poets. These lines also I think need only to be read, to be admired.
       
        Of all the sympathy, that woes impart
        To the soft texture of the good man’s heart,
        Departed friendship, claims the largest share,
        And sorrow in excess is virtue there.
       
       Mr. Wibird who borrow’d the book when it was at Braintree, read it, and was very much pleased with it. He says, the author of it, is the american Pope, as he calls the author of McFingal, our Butler, and Belknap who has written an history of New Hampshire, our Robertson.
      